      4:20-cv-01786-DCC        Date Filed 06/29/20    Entry Number 9      Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

Joseph Elliott Porter,           )               Case No. 4:20-cv-01786-DCC
                                 )
                   Plaintiff,    )
                                 )
v.                               )                           ORDER
                                 )
A.H.P. Settlement Trust,         )
                                 )
                   Defendant.    )
________________________________ )

       This is a civil action filed by a pro se litigant. ECF No. 1. In accordance with 28

U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to

United States Magistrate Judge Thomas E. Rogers, III, for pre-trial proceedings and a

Report and Recommendation (“Report”). On May 13, 2020, the Magistrate Judge issued

a Report recommending that this action be transferred to the United States District Court

for the Eastern District of Pennsylvania. The Magistrate Judge advised Plaintiff of the

procedures and requirements for filing objections to the Report and the serious

consequences for failing to do so. Plaintiff filed objections to the Report.

       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or
      4:20-cv-01786-DCC       Date Filed 06/29/20     Entry Number 9      Page 2 of 4




recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       The Magistrate Judge provides a thorough and complete recitation of the facts in

this case which the Court incorporates by reference. Briefly, this case stems from a

multidistrict litigation (“MDL”) proceeding in the Eastern District of Pennsylvania regarding

complications from diet drugs. In 1999, American Home Products reached a nationwide

class settlement agreement (“the Settlement”) which was approved by the MDL Court in

2000. The Settlement created a structure to compensate members who were harmed by

the diet drugs. In its order approving the Settlement, the MDL Court stated:

              Without affecting the finality of this Final Order and Judgment
              in any way, the court hereby retains continuing and exclusive
              jurisdiction over this action and each of the Parties, including
              AHP and the class members, to administer, supervise,
              interpret and enforce the Settlement in accordance with its
              terms; to supervise the operation of the Settlement Trust; to
              determine applications for and make reasonable awards of
              attorneys' fees and reimbursement of costs to Class and
              Subclass Counsel, the Plaintiffs' Management Committee,
              and others for work contributing to the common benefit of the
              class; and to enter such other and further orders as are
              needed to effectuate the terms of the Settlement.

In re Diet Drugs, No. 1203, 2:99-cv-20593-HB, 2000 WL 1222042, at *72 (E.D. Pa. Aug.

28, 2000). In the Complaint, Plaintiff alleges that he was appointed power of attorney for

                                             2
      4:20-cv-01786-DCC         Date Filed 06/29/20     Entry Number 9       Page 3 of 4




the specific purpose of dealing with diet drug claim litigation by claimant Miguel A. Larrieu.

He contends that claimant Larrieu’s settlement was erroneously calculated under Matrix

B.

       The Magistrate Judge determined that the claims brought in this case were within

the original and exclusive jurisdiction of the MDL Court. In his objections, Plaintiff states

that he “anticipate[s] Jud[g]e Bartle will voluntarily recuse himself due to a clear conflict

of interest.” ECF No. 6 at 3. This conjecture is insufficient to demonstrate that this action

should not be transferred to the Eastern District of Pennsylvania. Because Plaintiff’s

allegations involve provisions of the Settlement with respect to Matrix determinations and

cardiologist audits, transfer of this case is appropriate. See In re Welding Rod Prods.

Liability Litigation, 406 F. Supp. 2d 1064, 1067 (N.D. Cal. 2005) (holding that in the MDL

context where the concerns are similar, transfer serves the interests of justice, judicial

efficiency, and consistency, especially where the action is complex and the transferee

district is “readily familiar with the underlying issues” and “has already spent considerable

time and effort coordinating the pretrial proceedings”).

       The Court further notes, as did the Magistrate Judge, that this is the second time

Plaintiff has brought this case in this Court. His prior action was transferred to the Eastern

District of Pennsylvania; that court dismissed the case without prejudice because Plaintiff

failed to serve the Defendants in accordance with the Federal Rules of Civil Procedure.

The Court reiterates the warning given by the Magistrate Judge in this case: in the event

Plaintiff files this action in this court for a third time, it may be subject to dismissal rather

than transfer.

                                               3
      4:20-cv-01786-DCC       Date Filed 06/29/20    Entry Number 9     Page 4 of 4




      After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court agrees with the recommendation of the Magistrate Judge.

Accordingly, it is ordered that this case be transferred to the Eastern District of

Pennsylvania for further consideration.

      IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
June 29, 2020
Spartanburg, South Carolina


                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4
of the Federal Rules of Appellate Procedure.




                                            4
